[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                   FILED
                                                           U.S. COURT OF APPEALS
                                No. 10-11594                 ELEVENTH CIRCUIT
                            Non-Argument Calendar              JANUARY 18, 2011
                          ________________________                JOHN LEY
                                                                   CLERK
                      D.C. Docket No. 1:07-cv-00123-KD-B

JEROME A. WILLIAMS,

                                                              Petitioner-Appellant,

                                      versus

RALPH HOOKS,

                                                             Respondent-Appellee.

                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Alabama
                          ________________________

                                (January 18, 2011)

Before TJOFLAT, CARNES and HULL, Circuit Judges.

PER CURIAM:

      Jerome Williams appeals pro se the district court’s denial of his 28 U.S.C.

§ 2254 habeas corpus petition. After review, we affirm.
                                   I. BACKGROUND

A.     State Trial Proceedings

       On January 16, 2004, Williams was charged in Alabama state court with

rape, burglary and theft. On March 29, 2004, Williams was appointed counsel.

Prior to trial, Williams’s counsel filed a motion to suppress evidence, including

DNA evidence found on the rape victim’s clothing.

       On September 13, 2004, following jury selection, the state trial court

conducted a hearing on Williams’s motion to suppress. After the state trial court

ruled on the admissibility of a photograph, Williams’s counsel and the state trial

court began to address the DNA evidence. At that point, Williams interrupted and

expressed his desire to proceed pro se. The state trial court denied the request

“[o]n the grounds that you are not trained as a lawyer, you have got to have a

lawyer.” Several more times during the suppression hearing, Williams insisted he

be allowed to represent himself, but each time the state trial court denied his

request.1

       At trial, before Williams’s counsel began his opening statement, Williams


       1
        The main thrust of Williams’s complaint is that during the suppression hearing he was
unable to cross-examine the state’s DNA expert. Although Williams was not allowed to
represent himself during the suppression hearing, the state trial court did permit Williams to
consult with his appointed counsel after the DNA expert was cross-examined and to have
appointed counsel ask additional questions Williams wanted posed, which appointed counsel did.

                                              2
again requested to proceed pro se. The state trial court, after advising Williams of

his rights and responsibilities, granted the request and allowed Williams to

represent himself for the remainder of the trial. The jury found Williams guilty on

all counts. As a habitual felony offender, Williams received a sentence of life

without parole.

B.    Direct Criminal Appeal

      Williams appealed to the Alabama Court of Criminal Appeals. Williams

argued, inter alia, that the state trial court violated his Sixth Amendment right to

self-representation. Citing Faretta v. California, 422 U.S. 806, 95 S. Ct. 2525

(1975), Williams contended that, when he unequivocally requested to proceed pro

se during the suppression hearing, the state trial court was obligated to ensure that

Williams’s waiver of the right to counsel was knowing and intelligent and, if so,

allow Williams to proceed pro se. Williams argued that the state trial court

violated Faretta by forcing him to accept his appointed counsel’s representation

during the suppression hearing.

      In opposition, the State argued that a defendant’s right to self-representation

under Faretta could not be used to interfere with the orderly administration of

justice. Citing Alabama law construing Faretta, the State contended that the trial

court was within its discretion to deny Williams’s request due to his untimeliness

                                          3
and the potential to disrupt proceedings. See Parker v. State, 455 So. 2d 111, 112-

13 (Ala. Crim. App. 1984) (concluding that trial court did not abuse discretion in

denying defendant’s Faretta demand made after the jury had been impaneled and

the State had made its opening statement).

      The Alabama Court of Criminal Appeals affirmed Williams’s convictions.

The state appellate court noted that appointed counsel represented Williams from

March 29, 2004 until jury selection on September 13, 2004. During that time,

Williams appeared before the trial court at least twice (at a May 3, 2004 motion

hearing and a May 21, 2004 status conference), but never asked to proceed pro se.

The appellate court explained that Williams’s request for self-representation did

not come until “voir dire was completed and the petit jury was sworn and

empaneled,” and stated that “jeopardy [had] attached” at that point. The appellate

court also noted that Williams was eventually granted his request for self-

representation. Without explicitly addressing Faretta, the appellate court stated,

“Given the fact that he was allowed to proceed pro se, we find no reversible error

in the trial court’s denial of his request to represent himself at the suppression

hearing and during voir dire.” The Supreme Court of Alabama denied review.

C.    Section 2254 Petition

      In 2007, Williams filed this § 2254 petition, alleging, among other things,

                                           4
that the state trial court denied his Sixth Amendment right to self-representation

under Faretta. The State again asserted that the state trial court properly denied

Williams’s request for self-representation because it was untimely and could have

disrupted proceedings and that the state court’s decision reasonably applied the

relevant Supreme Court precedent of Faretta.

       A magistrate judge issued a report and recommendation (“R&R”)

recommending that Williams’s § 2254 petition be denied. Over Williams’s

objection, the district court adopted the R&R and dismissed Williams’s § 2254

petition. Williams filed this appeal. This Court granted a certificate of

appealability (“COA”) on the issue of “[w]hether the district court erred by finding

that the state court’s denial of Williams’s claim of a violation of his right to self-

representation was not contrary to or an unreasonable application of federal law.”

                                     II. DISCUSSION

       A federal court may grant habeas relief on a claim the state court

adjudicated on the merits only if the state court’s decision “was contrary to, or

involved an unreasonable application of, clearly established Federal law, as

determined by the Supreme Court of the United States.” 28 U.S.C. § 2254(d)(1).2


       2
         We review de novo a district court’s determination regarding whether the standard under
§ 2254(d)(1) has been met and its fact findings for clear error. Van Poyck v. Florida Dep’t of
Corrs., 290 F.3d 1318, 1321 (11th Cir. 2002).

                                               5
Here, Williams argues that the state court’s ruling on his request to proceed pro se

was an unreasonable application of the Supreme Court’s Faretta decision.3

       In Faretta, the Supreme Court concluded that implicit with the Sixth

Amendment’s right to counsel is a right to self-representation and that a defendant

could not be compelled to accept assistance of counsel. 422 U.S. at 819, 833-34,

95 S. Ct. at 2533, 2540. The Supreme Court also concluded that, to invoke the

self-representation right, a defendant must “knowingly and intelligently” waive his

right to counsel. Id. at 835, 95 S. Ct. at 2541. The Supreme Court’s Faretta ruling

recognized, however, that a defendant’s self-representation right is not absolute.

See Martinez v. Court of Appeal, 528 U.S. 152, 161, 120 S. Ct. 684, 691 (2000)

(“As the Faretta opinion recognized, the right to self-representation is not

absolute.”) The Supreme Court noted that the defendant “was literate, competent,

and understanding,” made an unequivocal request to represent himself, and made

the request “weeks before trial.” Faretta, 422 U.S. at 835-36, 95 S. Ct. at 2541.

The Supreme Court concluded that, under these circumstances, a Sixth


       3
         Williams’s appellate brief does not argue that the state court’s decision is “contrary to”
federal law. In any event, Williams could not prevail on this argument given that he did not
make his Faretta request “weeks before trial,” and, thus, his case is materially distinguishable
from Faretta. See Putnam v. Head, 268 F.3d 1223, 1241 (11th Cir. 2001) (explaining that a
decision is “contrary to” federal law only if it arrives at a conclusion opposite to that reached by
the Supreme Court on a question of law or confronts facts that are materially indistinguishable
from relevant Supreme Court precedent, but arrives at an opposite result).

                                                  6
Amendment violation had occurred. Id. The Supreme Court in Faretta further

acknowledged that the trial court could “terminate self-representation by a

defendant who deliberately engages in serious and obstructionist misconduct” and

could appoint standby counsel, even over the defendant’s objection. Id. at 834

n.46, 95 S. Ct. at 2541 n.46.

       Here, Williams has not shown that the Alabama Court of Criminal

Appeals’s decision involved an unreasonable application of Faretta.4 Nothing in

Faretta requires a trial court to grant a request for self-representation that is either

untimely or likely to be disruptive to ongoing proceedings. Indeed, by

highlighting that the defendant in Faretta had made his request weeks before trial,

the Supreme Court indicated that the timeliness of the invocation of the right to

self-representation bears on whether a Sixth Amendment violation occurred.

       Notably, numerous courts construing Faretta, including this one, have

concluded that the invocation of the right to self-representation must be timely and

that the right may be curtailed or deemed waived once proceedings have begun.

See, e.g., United States v. Bankoff, 613 F.3d 358, 372-74 (3d Cir. 2010); Wood v.



       4
       Williams argues that the trial court did not deny his Faretta request on timeliness
grounds. However, the highest last state court decision reaching the merits – the decision of the
Alabama Court of Criminal Appeals – did, and this is the relevant decision for purposes of
§ 2254(d)(1). See Newland v. Hall, 527 F.3d 1162, 1199 (11th Cir. 2008).

                                                7
Quarterman, 491 F.3d 196, 202 (5th Cir. 2007); United States v. Edelmann, 458

F.3d 791, 808-09 (8th Cir. 2006); Marshall v. Taylor, 395 F.3d 1058, 1060-61 (9th

Cir. 2005); United States v. Young, 287 F.3d 1352, 1353-55 (11th Cir. 2002);

United States v. Martin, 25 F.3d 293, 295-96 (6th Cir. 1994); United States v.

Mayes, 917 F.2d 457, 462 (10th Cir. 1990); United States v. Gillis, 773 F.2d 549,

559 & n.14 (4th Cir. 1985); United States v. Brown, 744 F.2d 905, 908 (2d Cir.

1984); Parker v. State, 455 So. 2d 111, 112 (Ala. Crim. App. 1984); see also

Martinez, 528 U.S. at 161-62, 120 S. Ct. at 691 (noting that “most courts” require

the defendant to elect to conduct his own defense “in a timely manner”).

      Because Williams has not shown that the Alabama Court of Criminal

Appeals’s rejection of his Sixth Amendment claim was contrary to, or an

unreasonable application of, Faretta, the district court properly denied habeas

relief under § 2254(d)(1).

      AFFIRMED.




                                         8